NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1555


                         MARS INCORPORATED and MEI, INC.,

                                                      Plaintiffs-Appellees,

                                           v.

          JCM AMERICAN CORP. and JAPAN CASH MACHINE CO., LTD.,

                                                      Defendants-Appellants.


        Michael T. Renaud, Pepper Hamilton LLP, of Boston, Massachusetts, argued for
plaintiffs-appellees. With him on the brief were James M. Wodarski and Lana A.
Gladstein.

      David B. Abel, DLA Piper LLP (US), of Los Angeles, California, argued for
defendants-appellants. Of counsel were William J. Hughes, Jr., Cooper Levenson April
Niedelman & Wagenheim, P.A., of Atlantic City, New Jersey, and Michael D. Rounds,
Watson Rounds, of Reno, Nevada.

Appealed from: United States District Court for the District of New Jersey

Judge Robert B. Kugler
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1555


                      MARS INCORPORATED and MEI, INC.,

                                                            Plaintiffs-Appellees,

                                         v.

          JCM AMERICAN CORP. and JAPAN CASH MACHINE CO., LTD.,

                                                          Defendants-Appellants.


                                  Judgment

ON APPEAL from the       United States District Court for the
                         District of New Jersey

in CASE NO(S).           05-CV-3165.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE, and LINN, Circuit Judges )


                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT


DATED May 5, 2010                         /s/ Jan Horbaly
                                         Jan Horbaly, Clerk